EXHIBIT 10.1

THIRD AMENDMENT
THIS THIRD AMENDMENT (this “Amendment”) is entered into as of January 14, 2016
(the “Amendment Effective Date”) by and among TIPTREE OPERATING COMPANY, LLC
(the “Borrower”), FORTRESS CREDIT CORP. (“Fortress”), as Administrative Agent,
Collateral Agent and Lead Arranger, and the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, Fortress and the other Lenders, the Agents and the Lead
Arranger are parties to that certain Credit Agreement dated as of September 18,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Borrower has informed Fortress that it wishes to amend the Credit
Agreement to effect the modifications to the Credit Agreement set forth herein;
and
WHEREAS, the Lenders party hereto are willing to agree to the Amendment on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement (after giving effect to this
Amendment).
2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Permitted Tax Distributions” therein as the
following:
“ “Permitted Tax Distributions” means, so long as Borrower is a member  of a
consolidated group for U.S. tax purposes the common parent of which is TFI (or
its successor), distributions in an aggregate amount equal to (i) the aggregate
federal, state and local income Taxes of such consolidated group in respect of
the taxable income of Borrower (and its consolidated Subsidiaries) on a
quarterly basis as any such income Taxes would be required to be paid by TFI (or
its successor) for any taxable period (and, without duplication, after the end
of such taxable period after a final determination of the amount of income Taxes
for such period  has been determined),  provided that, for each taxable period,
the amount that Borrower is permitted to distribute pursuant to this clause (i)
of this definition (A) shall not be exceed the amount of aggregate federal,
state, and local income taxes that the Borrower (and its consolidated
Subsidiaries) would have been required to pay as a stand-alone consolidated
group for U.S. tax purposes and (B) with respect to any federal, state or local
income taxes in respect of any Excluded Subsidiary shall be limited to the
amount actually paid in Cash during such taxable year by such Excluded
Subsidiary to the Borrower for the purposes of paying such income taxes ; plus
(ii) the sum of all amounts that Borrower was permitted to distribute in prior
tax periods pursuant to clause (i) of this definition that were not in fact
distributed in any prior tax period as a result of applicable law prohibiting or
restricting such distribution.”
3.    Representations and Warranties. The Borrower hereby represents and
warrants as follows:
(a)    the representations and warranties made by the Borrower contained in the
Credit Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date, in which case such representation and warranty is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
(b)    the Borrower is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
(c)    the Borrower has the power and authority to execute, deliver and perform
its obligations under this Amendment;
(d)    the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action;
(e)    this Amendment constitutes the legal, valid and binding obligation of
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability; and
(f)    after giving effect to this Amendment, no Event of Default exists.
4.    Effectiveness. The effectiveness of this Amendment on the Amendment
Effective Date is subject to the satisfaction of the following conditions
precedent:
(a)    The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(A) the Borrower, (C) the Requisite Lenders, and (D) the Administrative Agent.
5.    Indemnification. The terms of Section 10.3 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
6.    No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Documents or constitute a course of conduct or
dealing among the parties. Fortress reserves all rights, privileges and remedies
under the Credit Documents. Except as amended or otherwise modified hereby, the
Credit Documents remain unmodified and in full force and effect. All references
in the Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or other
electronic transmission (including email) shall be as effective as delivery of a
manually executed counterpart hereof.
8.    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
9.    Further Assurances. The terms of Section 5.13 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.  
10.    Governing Law, Submission to Jurisdiction, Waiver of Jury Trial. The
terms of Sections 10.14, 10.15 and 10.16 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
11.    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.
12.    Reaffirmation. The Borrower as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which it has granted liens or
security interests in its property or otherwise acts as accommodation party or
guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Documents to which it is a party (after giving effect hereto), (ii) ratifies and
reaffirms that the aggregate principal amount of the Term Loans outstanding is
$45,500,000 and (iii) ratifies and reaffirms the grant of security interests and
liens and confirms and agrees that such security interests and liens hereafter
secure all of the Obligations as amended hereby. The execution of this Amendment
shall not operate as a waiver of any right, power or remedy of Fortress or the
Lenders, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]


IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.
BORROWER:


TIPTREE OPERATING COMPANY, LLC
By: _/s/ Jonathan Ilany___________
Name: Jonathan Ilany
Title: Chief Executive Officer
ADMINISTRATIVE AGENT:


FORTRESS CREDIT CORP.
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President



LENDERS:


DBDB FUNDING LLC
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FORTRESS CREDIT OPPORTUNITIES I LP
By: Fortress Credit Opportunities I GP LLC, its general partner
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President







FORTRESS CREDIT OPPORTUNITIES III CLO LP
By: FCO III CLO GP LLC, its general partner
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FORTRESS CREDIT OPPORTUNITIES V CLO Limited
By: FCO V CLO CM LLC, its collateral manager
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President





FORTRESS CREDIT OPPORTUNITIES VI CLO Limited
By: FCO VI CLO CM LLC, its collateral manager
By:
/s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President










KE 39279522.1